Citation Nr: 9908000	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  98-17 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  The veteran was a prisoner of war (POW) from 
April 20, 1945, to April 29, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 1999 the veteran testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, based upon a diagnosis of PTSD as reported in a May 
1996 VA progress note, the veteran has presented a claim 
which is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  




The Board notes that the Court has provided detailed guidance 
for the development of claims for service connection for PTSD 
once the veteran has satisfied the initial burden of 
establishing a well-grounded claim.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

In Zarycki, the Court set forth the framework for 
establishing the presence of a recognizable stressor, which 
is the essential prerequisite to support the diagnosis of 
PTSD.  The Court analysis divides into two major components:  
The first component involves the evidence required to 
demonstrate the existence of an alleged stressful event; the 
second involves a determination as to whether the stressful 
event is of the quality required to support the diagnosis of 
PTSD.

In this case, the Board notes the veteran was confined as a 
POW, but for a period less than 30 days.  Therefore, the 
presumption of service connection for certain POW related 
disorders, including psychoses, is not warranted.  See 
38 C.F.R. § 3.309(c) (1998).  The Board notes, however, that 
qualifying POW experience will be accepted as conclusive 
evidence of an inservice stressor for entitlement to service 
connection for PTSD in the absence of contrary evidence.  See 
38 C.F.R. § 3.304(f) (1998).

The record reflects that the May 1996 VA progress note 
provided a diagnosis of PTSD; however, the report is not 
clear as to the specific stressors upon which the diagnosis 
was based.  An April 1998 VA psychiatric examiner noted the 
veteran's examination had been difficult because the 
interview required the aid of an interpreter.  Although the 
examiner stated the diagnostic criteria for PTSD had not been 
fully demonstrated, it was noted that because of language 
difficulties no firm opinion could be provided as to a causal 
relationship between the veteran's present psychiatric 
disorders and his military experiences.  

The April 1998 VA examiner also commented that the veteran 
had provided a limited amount of information.  The Board 
notes that additional information as to the veteran's POW 
experiences were provided during the February 1999 video 
conference hearing.  Therefore, the Board finds additional 
development is required for an adequate determination of this 
appeal.

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a);  
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991);  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, the case is remanded for the following:

1.  The veteran should be allowed to 
submit additional information in support 
of his claim, including any additional 
recollections of stressful events during 
active service.  All pertinent evidence 
received should be associated with the 
claims file.

2.  The RO should obtain copies of all VA 
outpatient treatment and hospital records 
relevant to the veteran's claim.  All 
pertinent evidence received should be 
associated with the claims file.

3.  The RO should then review the file 
and prepare a summary of all of the 
claimed stressors reported in the 
veteran's statements and examination 
reports.  

The RO should then make a specific 
determination as to verification of 
stressors, based on the complete record 
and all applicable law, including 
38 C.F.R. § 3.304(f).  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

4.  The veteran should be afforded a VA 
psychiatric examination, with appropriate 
consideration of his limited English 
language skills.  The examiner should be 
informed as to which stressors have been 
verified for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms.  The examiner should indicate 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examination should 
include all appropriate tests and 
evaluations, including psychological 
testing with PTSD subscales.  The 
examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses, enumerating the 
specific diagnostic criteria satisfied 
and the specific findings meeting the 
criteria for any disorder found.  If PTSD 
is diagnosed, the stressors supporting 
the diagnosis must be identified, as must 
be the evidence documenting the 
stressors.  If the examiner finds that 
PTSD is related to stressors other than 
those claimed to have occurred in 
service, it should be so noted and 
explained.  If PTSD is diagnosed, the 
examiner should specify what symptoms are 
related to PTSD as opposed to any other 
psychiatric disorders.  

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

5.  Thereafter, the RO should carefully 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
RO should review the requested 
examination report and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


- 6 -


